Citation Nr: 0719444	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  03-28 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a conversion 
reaction.

3.  Entitlement to service connection for vertigo.

4.  Entitlement to service connection for myalgia.

5.  Entitlement to service connection for bronchial asthma.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for gastritis.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1944 to September 
1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) San Juan Regional Office (RO).   The 
Board remanded the case for additional development in 
February 2006.  The requested development has since been 
completed to the extent possible, and the case is now ready 
for appellate review.  The Board notes that while the case 
was in remand status, the RO granted a claim for service 
connection for hearing loss which had been on appeal.  A 
motion to advance this case on the Board's docket was granted 
for good cause by the Board.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  Tinnitus was not present during service and the currently 
claimed tinnitus did not develop as a result of any incident 
during service, to include exposure to noise.  

2.  There is no competent evidence that the veteran currently 
has a conversion reaction, vertigo, myalgia, bronchial 
asthma, sinusitis, or gastritis.



CONCLUSION OF LAW

Tinnitus, a conversion reaction, vertigo, myalgia, bronchial 
asthma, sinusitis, and gastritis were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in April 2002 and April 2006 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  In addition, the 
letters informed the veteran that he should submit any 
additional evidence that he had in his possession.  The Board 
also notes that in April 2007 additional notice was provided 
regarding potential ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes, 
therefore, that the appeal may be adjudicated without a 
remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records and many of his post service 
treatment records have been obtained.  The veteran has 
declined a hearing.  The Board remanded the case in February 
2006 for the purpose of obtaining additional recent medical 
treatment records, and the RO sent the veteran a letter in 
April 2006 requesting that he provide assistance in obtaining 
such records.  Subsequently, however, the veteran responded 
through his representative that all of his supportive 
evidence was within his service medical records.  The Board 
does not have notice of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

I.  Entitlement To Service Connection For Tinnitus.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  The veteran's service medical 
records reflect treatment for ear infections, but are 
negative for any references to tinnitus.  An examination 
conducted in dated in November 1951 noted a history of a 
blood discharge from the ears while at a firing range, but it 
was noted that there was no recurrence or impaired hearing.  
The record does not mention tinnitus.  On separation from 
service in June 1961 the clinical evaluation of the veteran's 
ears was normal.  The report of a medical history given by 
the veteran at that time does not include any mention of 
tinnitus or ringing in the ears.  A medical examination and 
history dated in June 1965 are likewise negative for such 
complaints.  

The first evidence of tinnitus is not until many years after 
separation from service.  The VA examination report dated in 
January 2007 reflects that the veteran's current complaints 
include that of having tinnitus.  It was noted that the 
veteran placed the date of onset as having been in 1947.  
Significantly, however, the examiner concluded that the cause 
of the tinnitus was undetermined.  

Although the veteran has given his own opinion that he has 
tinnitus due to noise exposure during service, the Court has 
generally held that lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  The Board further finds that the veteran's 
account of having had symptoms of tinnitus since 1947 is 
contradicted by the more probative contemporaneous service 
medical records which reflect that he never reported any 
complaints of tinnitus.  This is particularly true with 
respect to the medical records in service pertaining to ear 
infections where it would have been expected that any 
complaints of tinnitus would have been reported by the 
veteran and noted by the treating physician.  

Therefore, the Board finds that tinnitus was not present 
during service and the currently claimed tinnitus did not 
develop as a result of any incident during service, to 
include exposure to noise.  Accordingly, the Board concludes 
that tinnitus was not incurred in or aggravated by service.  

II.  Entitlement To Service Connection For A Conversion 
Reaction, Vertigo, Myalgia, Bronchial Asthma, Sinusitis, Or 
Gastritis.

The Board has noted that the veteran's service medical 
records contain references to some of the claimed 
disabilities.  A record dated in December 1952 reflects a 
diagnosis of conversion reaction - improved.  A service 
record dated in May 1957 reflects a diagnosis of myalgia and 
possible conversion hysteria.  A service record dated in 
October 1959 reflects a diagnosis of gastritis.  A service 
record dated in November 1964 shows a diagnosis of 
bronchitis.  

Significantly, however, there is no post service medical 
evidence reflecting the current present of any of these 
claimed disorders.  The veteran's recent VA medical treatment 
records do not reflect any current treatment for such 
disorders.  Although a VA record dated in January 2002 noted 
that the veteran had a history of sinusitis and bronchial 
asthma, there were no current complaints or findings noted.  
A VA record dated in March 2002 reflects that examination of 
the nose was negative, the veteran had joint pain but no 
myalgias, neuropsychiatric was negative, and general 
examination was negative with no noted weight gain or loss, 
and no loss of appetite.  The lungs had breath sounds 
bilaterally and were clear to auscultation.  A May 2002 VA 
treatment record noted a complaint of nasal congestion, but 
sinusitis was not diagnosed.  The only diagnosis was 
rhinitis.  

A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
The only competent medical evidence is the post service 
medical evidence which is discussed above which reflects that 
there have been no findings of any relevant pathology.  
Therefore, the Board finds the preponderance of the evidence 
shows that the veteran does not currently have a conversion 
reaction, vertigo, myalgia, bronchial asthma, sinusitis, or 
gastritis.  Accordingly, the Board concludes that a 
conversion reaction, vertigo, myalgia, bronchial asthma, 
sinusitis, or gastritis were not incurred in or aggravated by 
service.


ORDER

1.  Service connection for tinnitus is denied.

2.  Service connection for a conversion reaction is denied.

3.  Service connection for vertigo is denied.

4.  Service connection for myalgia is denied.

5.  Service connection for bronchial asthma is denied.

6.  Service connection for sinusitis is denied.

7.  Service connection for gastritis is denied.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


